DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-14, Huennekens, U.S. Patent Application Publication No. 2006/0241465 A1, teaches the following:
A system for evaluating a vessel of a patient (see para. [0002]), comprising:
a bedside controller (not labeled, the system shown in fig. 1) comprising a processor (“co-registration processor”) 30 and a … display (“graphical display device”) 50, 
wherein the bedside controller is in communication with an external imaging device (“angiography/fluoroscopy c-arm”) 14 configured to obtain an image of a patient’s anatomy (see para. [0037]), and a pressure-sensing guidewire or catheter (“imaging catheter 20” and “diagnostic probe 22”) 20/22 sized and shaped for introduction into a vessel of the patient’s anatomy (see para. [0038])and configured to obtain pressure data of the vessel (see para. [0040]), the bedside controller configured to:
control the external imaging device 14 to obtain the image based on user touch input on the … display (see para. [0037]); 
control the pressure-sensing guidewire or catheter 20/22 to obtain the pressure data based on the user touch input on the … display (see para. [0040]-[0041]); 
receive the image from the external imaging device 14 (see para. [0037] and [0041]); 
receive the pressure data from the pressure-sensing guidewire or catheter 20/22 (see para. [0040]);
co-register the image … to generate a co-registered image (see para. [0041]); …

However, neither Huennekens nor the prior art of record teaches the system for evaluating a vessel of a patient of base claim 1, including the following in combination with all other limitations of the base claim:
the bedside controller configured to:
…
co-register the image with the pressure data to generate a co-registered image;
calculate a first pressure ratio based on the pressure data; 
output, to the touch-sensitive display, a screen display comprising:
the co-registered image; and 
a numerical value of the first pressure ratio; and 
modify the screen display in response to the user touch input on the touch-sensitive display.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        05/07/2022